         Case 3:15-cv-00675-JBA Document 1279 Filed 09/12/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )

       RECEIVER’S OBJECTION TO MOTION OF HARRIS ST. LAURENT LLP
                   FOR PAYMENT OF ATTORNEY’S FEES
               AND FOR RESOLUTION OF PENDING MOTIONS

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1

(the “Receiver”), through his undersigned counsel, respectfully objects (the “Objection”) to the

Motion of Harris St. Laurent LLP for Payment of Attorneys’ Fees and for Resolution of Pending

Motions [Doc. No. 1252] (the “Motion”), filed on August 20, 2019. In support thereof, the

Receiver respectfully represents as follows.


1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of terms set
forth in the Report of Receiver [Doc. No. 1135] (the “Report”).

                                                   1
        Case 3:15-cv-00675-JBA Document 1279 Filed 09/12/19 Page 2 of 3



       In that the Motion renews Harris St. Laurent LLP’s prior motions on similar topics, the

Receiver respectfully incorporates by reference the Receiver’s Limited Objection to Motion of

Harris, St. Laurent & Chaudhry LLP to Withdraw from Representation of Relief Defendants, and

for Payment of Outstanding Attorneys’ Fees, and, in the Alternative, for Relief from Stay of

Litigation as to Relief Defendants [Doc. No. 1175] (the “Receiver’s Limited Objection”) in

response to the Motion. The Receiver maintains the position articulated in the Receiver’s Limited

Objection at this time.



Dated September 12, 2019, at Bridgeport, Connecticut.


                                                    Respectfully submitted,
                                                    JED HORWITT, ESQ., RECEIVER


                                                     /s/ Christopher H. Blau
                                                    Stephen M. Kindseth (ct14640)
                                                    Christopher H. Blau (ct30120)
                                                    Zeisler & Zeisler, P.C.
                                                    10 Middle Street, 15th Floor
                                                    Bridgeport, CT 06604
                                                    Telephone: 203-368-4234 X 236
                                                    Facsimile: 203-549-0903
                                                    Email: cblau@zeislaw.com;
                                                    skindseth@zeislaw.com
                                                    Counsel to the Receiver




                                               2
        Case 3:15-cv-00675-JBA Document 1279 Filed 09/12/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 12, 2019, a copy of the foregoing Objection was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       /s/ Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                 3
